DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on November 17, 2020 and IDS filed on April 13, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informality:
In claim 12, line 3, “on the material ejection spatial distribution of the material source being used” should read --on the predetermined material ejection spatial distribution of the material source being used--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 10 and 11 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. US 2005/0045091.

a rotation mechanism (e.g., substrate rotating mechanism(s) of 2, [72]) that rotates a substrate deposition plane of a substrate (e.g., 200, Fig. 7, [72]) around a center axis of the substrate deposition plane (e.g., Fig. 7, [72]); 
a heater (e.g., [72]) configured to heat the substrate; 
a material source (e.g., 3 or 4, Figs. 7-8, [74]) that supplies a material to the substrate, wherein the material source has i) an exit aperture (e.g., discharge port, Fig. 8, [75]) with an exit aperture plane and ii) a predetermined material ejection spatial distribution (e.g., [74], [52]) from the exit aperture plane, the predetermined material ejection spatial distribution (e.g., a material distribution from 3 or 4, Fig. 8) having a symmetry axis which intersects the substrate at a point offset from the center axis (e.g., Fig. 8, [74]), wherein the exit aperture (e.g., discharge port of 3 or 4, Fig. 8) is positioned at an orthogonal distance, a lateral distance, and a tilt angle relative to the center axis of the substrate (e.g., Figs. 7-8).
Kawasaki does not explicitly teach a positioning mechanism that allows dynamic adjusting of the orthogonal distance, the lateral distance, or the tilt angle.  
Kawasaki, however, recognizes that respective cells, Ga cell 3, In cell 4, As cell 5, and P cell 6 (considered as material sources) are installed at prescribed locations in vacuum chamber 1, the locations at which respective cells are arranged and the directions faced thereby being set such that molecular beams discharged from these respective cells 3, 4, 5, 6 scatter in such manner as to produce uniform distributions as they are directed toward the same substrate 200 surface held by substrate manipulator 2, the substrate manipulator 2 being installed in the upper central region of vacuum chamber 1 and permitting the substrate 200 to be maintained at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to adjust and control the locations (comprising an orthogonal distance, a lateral distance, or a tilt angle, etc.) of the material sources of Kawasaki by a positioning mechanism through routine experimentation, for example.
Regarding claim 2, Kawasaki teaches the system of claim 1, wherein the exit aperture is positioned such that the orthogonal distance and the lateral distance are minimized to achieve a desired layer deposition uniformity for a desired layer growth rate (e.g., [74], [41]; also the discussion regarding obviousness in claim 1 above similarly applies).
Regarding claim 3, Kawasaki teaches the system of claim 1, further comprising a reaction chamber (e.g., 1, Figs. 7-8, [70]) in which the rotation mechanism and the material source are housed.
Kawasaki does not explicitly teach wherein a size of the reaction chamber is scaled based on a relationship of the lateral distance and the orthogonal distance to a radius RSUB of the substrate.
Kawasaki, however, recognizes that the vacuum chamber 1 (considered as a reaction chamber) houses the substrate 200, the substrate rotating mechanism of 2 (considered as a rotation mechanism), the cells 3 and 4 (considered as a material source), etc. (e.g., Figs. 7-8, [72]-[74]).
SUB of the substrate for the purpose of properly housing the substrate, rotation mechanism, material source, etc. in the reaction chamber for example.
Regarding claim 4, Kawasaki teaches the system of claim 3, wherein the size of the reaction chamber is scaled down based on minimal distances for positioning the material source, the minimal distances being the lateral distance and the orthogonal distance (e.g., the discussion regarding obviousness in claim 3 above similarly applies).
Regarding claim 5, Kawasaki teaches the system of claim 1, wherein the positioning mechanism is coupled to the material source (e.g., the discussion regarding obviousness in claim 1 above similarly applies).
Regarding claim 6, Kawasaki teaches the system of claim 1, wherein the positioning mechanism is coupled to the rotation mechanism (e.g., the discussion regarding obviousness in claim 1 above similarly applies).
Regarding claim 7, Kawasaki teaches the system of claim 1, wherein the material source is a cosine N source and N ≥ 2 (e.g., material cell(s) of MBE apparatus (e.g., Kawasaki, [2]) corresponding to that utilizing a material source that has a cosine N factor ranging from about 1 to about 2 in Applicant’s original disclosure (e.g., [47]), which overlaps the claimed range).
Regarding claim 10, Kawasaki teaches the system of claim 1, further comprising additional material sources including one or more sources of Mg, P, Al, Zn or Ga (e.g., 6, Figs. 7-8, [70]).
–11 torr to 10–5 torr (e.g., 1.5 x 10–6 Pa, [52]), the vacuum environment having a growth pressure (e.g., [52]) during film formation that is higher than a base pressure (e.g., 2 x 10–9 Pa, [71]); and wherein the orthogonal distance and the lateral distance of the material source from the substrate deposition plane is equal to or less than a mean free path of the material emitted from the material source (e.g., the orthogonal distance and lateral distance of 3 (or 4) appears to be less than a mean free path of the material emitted from 3 (or 4), Figs. 7-8).
Claims 8 and 14 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. US 2005/0045091 in view of Jorke et al. US 4,806,502.
Regarding claim 8, Kawasaki teaches the system of claim 1, the substrate  (for molecular beam epitaxy apparatus, [2]).
Kawasaki does not explicitly teach wherein the substrate has a diameter equal to or greater than 6 inches (150 mm).  
It has been well known in the art that a semiconductor substrate having a diameter of approximately 100 mm may be used for a MBE system, as suggested by Jorke (col. 2, lines 11-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Kawasaki to include wherein the substrate has a diameter equal to or greater than 6 inches (150 mm) as suggested by Jorke for the purpose of achieving proper epitaxial growth on the substrate for example.
Regarding claim 14, Kawasaki teaches the system of claim 1, wherein: the material source is a cosine N source and N ≥ 2 (e.g., material cell(s) of MBE apparatus (e.g., Kawasaki, –11 torr to 10–5 torr (e.g., 1.5 x 10–6 Pa, [52]),; and the orthogonal distance and the lateral distance of the material source from the substrate deposition plane is equal to or less than a mean free path of the material emitted from the material source (e.g., the orthogonal distance and lateral distance of 3 (or 4) appears to be less than a mean free path of the material emitted from 3 (or 4), Figs. 7-8).
Kawasaki does not explicitly teach the substrate has a diameter equal to or greater than 6 inches (150 mm).
It has been well known in the art that a semiconductor substrate having a diameter of approximately 100 mm may be used in in a MBE system, as suggested by Jorke (col. 2, lines 11-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Kawasaki to include the substrate has a diameter equal to or greater than 6 inches (150 mm) as suggested by Jorke for the purpose of achieving proper epitaxial growth on the substrate for example.
Claim 9 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. US 2005/0045091 in view of Nakahara et al. US 2010/0090214.
Regarding claim 9, Kawasaki teaches the system of claim 1, the material source (for molecular beam epitaxy apparatus, [70]).
Kawasaki does not explicitly teach wherein: the material source is a nitrogen plasma source that emits active nitrogen; and the system further comprises an oxygen plasma source.  

It has been well known in the art that a plasma assisted molecular beam epitaxy (PAMBE) may be used as an alternative system for MBE to deposit an epitaxial layer as suggested by Nakahara (e.g., [4])
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Kawasaki to have a PAMBE in which the material source includes a nitrogen plasma source that emits active nitrogen, and an oxygen plasma source for the purpose of enhancing reaction activities for example (e.g., Nakahara, [4]).
Allowable Subject Matter
Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the claim objection, set forth in this Office action.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        September 30, 2021